

115 HR 2538 IH: Intern Protection Act
U.S. House of Representatives
2017-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2538IN THE HOUSE OF REPRESENTATIVESMay 18, 2017Ms. Meng introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committees on House Administration, Oversight and Government Reform, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide certain workplace protections to interns relating to discriminatory practices.
	
 1.Short titleThis Act may be cited as the Intern Protection Act . 2.DefinitionsAs used in this Act—
 (1)CommissionThe term Commission means the Equal Employment Opportunity Commission. (2)EmployerThe term employer means—
 (A)a person engaged in an industry affecting commerce (as defined in section 701(h) of the Civil Rights Act of 1964 (42 U.S.C. 2000e(h))) who has 15 or more employees (as defined in subparagraphs (A)(i) and (B) of paragraph (3)) for each working day in each of 20 or more calendar weeks in the current or preceding calendar year, and any agent of such a person, but does not include a bona fide private membership club (other than a labor organization) that is exempt from taxation under section 501(c) of the Internal Revenue Code of 1986;
 (B)an employing authority to which section 302(a)(1) of the Government Employee Rights Act of 1991 applies;
 (C)an employing office, as defined in section 101 of the Congressional Accountability Act of 1995 or section 411(c) of title 3, United States Code; or
 (D)an entity to which section 717(a) of the Civil Rights Act of 1964 applies. (3)DisabilityThe term disability has the meaning given such term in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102).
 (4)Gender identityThe term gender identity means the gender-related identity, appearance, or mannerisms or other gender-related characteristics of an individual, with or without regard to the individual’s designated sex at birth.
 (5)InternThe term intern means an individual who performs work for an employer, whether paid or unpaid for the purpose of training under the following circumstances:
 (A)The employer is not committed to hire the individual performing the work at the conclusion of the training period.
 (B)The work performed— (i)provides or supplements training that may enhance the employability of the intern;
 (ii)provides experience for the benefit of the individual performing the work; (iii)does not displace regular employees; and
 (iv)is performed under the close supervision of existing staff. (6)InternshipThe term internship means a position or job with an employer that is filled by an intern.
 (7)Military statusThe term military status means an individual’s status as a member of the Armed Forces or a veteran. (8)Predisposing genetic characteristicsThe term predisposing genetic characteristics means, with respect to an individual, any information revealed by a genetic test of the individual or a family member of the individual, or the manifestation of a disease or disorder in any family member of the individual.
 (9)ReligionThe term religion has the meaning given such term in section 701(j) of the Civil Rights Act of 1964 (42 U.S.C. 2000e(j)).
 (10)SexThe term sex includes all of the aspects related to sex described in the term because of sex defined in section 701(k) of the Civil Rights Act of 1964 (42 U.S.C. 2000e(k)). (11)Sexual orientationThe term sexual orientation means homosexuality, heterosexuality, or bisexuality.
			3.Unlawful discriminatory practices relating to interns
 (a)Terms and conditions of employmentIt shall be an unlawful employment practice for an employer to— (1)refuse to hire or employ or to bar or to discharge from internship an intern or to discriminate against such intern in the terms, conditions, or privileges of employment as an intern because of the intern’s age, race, religion, color, national origin, sex, sexual orientation, military status, disability, gender identity, predisposing genetic characteristics, marital status, or status as a victim of domestic violence;
 (2)discriminate against an intern in terms of receiving, classifying, disposing, or otherwise acting upon applications for internships because of the intern’s age, race, religion, color, national origin, sex, sexual orientation, military status, disability, gender identity, predisposing genetic characteristics, marital status, or status as a victim of domestic violence;
 (3)print or circulate or cause to be printed or circulated any statement, advertisement, or publication, or to use any form of application for employment as an intern or to make any inquiry in connection with prospective employment as an intern, which expresses directly or indirectly, any limitation, specification, or discrimination as to age, race, religion, color, national origin, sex, sexual orientation, military status, disability, gender identity, predisposing genetic characteristics, marital status, or status as a victim of domestic violence;
 (4)to compel an intern who is pregnant to take a leave of absence, unless the intern is prevented by such pregnancy from performing the activities involved in the internship in a reasonable manner; or
 (5)to discharge, expel, or otherwise discriminate against any person because he or she has opposed any practices forbidden under this Act or because he or she has filed a complaint, testified, or assisted in any proceeding under this Act.
 (b)Sexual or other harassmentIt shall be an unlawful employment practice for an employer to— (1)engage in unwelcome sexual advances, requests for sexual favors, or other verbal or physical conduct of a sexual nature to an intern when—
 (A)submission to such conduct is made either explicitly or implicitly a term or condition of the intern’s continued position as an intern;
 (B)submission to or rejection of such conduct by the intern is used as the basis for employment decisions affecting such intern; or
 (C)such conduct has the purpose or effect of unreasonably interfering with the intern’s work performance by creating an intimidating, hostile, or offensive working environment; or
 (2)subject an intern to unwelcome harassment based on age, race, religion, color, national origin, sex, sexual orientation, military status, disability, gender identity, predisposing genetic characteristics, marital status, or status as a victim of domestic violence, where such harassment has the purpose or effect of unreasonably interfering with the intern’s work performance by creating an intimidating, hostile, or offensive working environment.
 (c)Age limitationThe prohibitions in this section relating to discrimination based on age shall be limited to individuals who are at least 40 years of age.
			4.Enforcement
 (a)Enforcement powersWith respect to the administration and enforcement of this Act, in the case of a claim alleged by an individual for a violation of this Act—
 (1)the Commission shall have the same powers as the Commission has to administer and enforce— (A)title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.); or
 (B)sections 302 and 304 of the Government Employee Rights Act of 1991 (42 U.S.C. 2000e–16b and 2000e–16c),
					in the case of a claim alleged by such individual for a violation of such title, or of section
			 302(a)(1) of the Government Employee Rights Act of 1991 (42 U.S.C.
 2000e–16b(a)(1)), respectively;(2)the Librarian of Congress shall have the same powers as the Librarian of Congress has to administer and enforce title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.) in the case of a claim alleged by such individual for a violation of such title;
 (3)the Board (as defined in section 101 of the Congressional Accountability Act of 1995 (2 U.S.C. 1301)) shall have the same powers as the Board has to administer and enforce the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.) in the case of a claim alleged by such individual for a violation of section 201(a)(1) of such Act (2 U.S.C. 1311(a)(1));
 (4)the Attorney General shall have the same powers as the Attorney General has to administer and enforce—
 (A)title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.); or (B)sections 302 and 304 of the Government Employee Rights Act of 1991 (42 U.S.C. 2000e–16b and 2000e–16c);
					in the case of a claim alleged by such individual for a violation of such title, or of section
			 302(a)(1) of the Government Employee Rights Act of 1991 (42 U.S.C.
 2000e–16b(a)(1)), respectively;(5)the President, the Commission, and the Merit Systems Protection Board shall have the same powers as the President, the Commission, and the Board, respectively, have to administer and enforce chapter 5 of title 3, United States Code, in the case of a claim alleged by such individual for a violation of section 411 of such title; and
 (6)a court of the United States shall have the same jurisdiction and powers as the court has to enforce—
 (A)title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.) in the case of a claim alleged by such individual for a violation of such title;
 (B)sections 302 and 304 of the Government Employee Rights Act of 1991 (42 U.S.C. 2000e–16b and 2000e–16c) in the case of a claim alleged by such individual for a violation of section 302(a)(1) of such Act (42 U.S.C. 2000e–16b(a)(1));
 (C)the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.) in the case of a claim alleged by such individual for a violation of section 201(a)(1) of such Act (2 U.S.C. 1311(a)(1)); and
 (D)chapter 5 of title 3, United States Code, in the case of a claim alleged by such individual for a violation of section 411 of such title.
 (b)Procedures and remediesThe procedures and remedies applicable to a claim alleged by an individual for a violation of this Act are—
 (1)the procedures and remedies applicable for a violation of title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.) in the case of a claim alleged by such individual for a violation of such title;
 (2)the procedures and remedies applicable for a violation of section 302(a)(1) of the Government Employee Rights Act of 1991 (42 U.S.C. 2000e–16b(a)(1)) in the case of a claim alleged by such individual for a violation of such section;
 (3)the procedures and remedies applicable for a violation of section 201(a)(1) of the Congressional Accountability Act of 1995 (2 U.S.C. 1311(a)(1)) in the case of a claim alleged by such individual for a violation of such section; and
 (4)the procedures and remedies applicable for a violation of section 411 of title 3, United States Code, in the case of a claim alleged by such individual for a violation of such section.
 (c)Other applicable provisionsWith respect to a claim alleged by an individual for a violation of this Act, title III of the Congressional Accountability Act of 1995 (2 U.S.C. 1381 et seq.) shall apply in the same manner as such title applies with respect to a claim alleged by a covered employee (as defined in section 101 of the Congressional Accountability Act of 1995 (2 U.S.C. 1301)) for a violation of section 201(a)(1) of such Act (2 U.S.C. 1311(a)(1)).
 5.Attorneys’ feesNotwithstanding any other provision of this Act, in an action or administrative proceeding for a violation of this Act, an entity described in section 4(a) (other than paragraph (4) of such section), in the discretion of the entity, may allow the prevailing party, other than the Commission or the United States, a reasonable attorney’s fee (including expert fees) as part of the costs. The Commission and the United States shall be liable for the costs to the same extent as a private person.
		6.Regulations
 (a)In generalExcept as provided in subsections (b), (c), and (d), the Commission shall have authority to issue regulations to carry out this Act.
 (b)Librarian of CongressThe Librarian of Congress shall have authority to issue regulations to carry out this Act with respect to employees and applicants for employment of the Library of Congress.
 (c)BoardThe Board referred to in section 10(a)(3) shall have authority to issue regulations to carry out this Act, in accordance with section 304 of the Congressional Accountability Act of 1995 (2 U.S.C. 1384), with respect to covered employees, as defined in section 101 of such Act (2 U.S.C. 1301).
 (d)PresidentThe President shall have authority to issue regulations to carry out this Act with respect to covered employees, as defined in section 411(c) of title 3, United States Code, and applicants for employment as such employees.
 7.Relationship to other lawsThis Act shall not invalidate or limit the rights, remedies, or procedures available to an individual claiming discrimination prohibited under any other Federal law or regulation or any law or regulation of a State or political subdivision of a State.
		